Citation Nr: 0735916	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left upper extremity with radial nerve 
palsy, currently evaluated as 20 percent disabling.

3.  Entitlement to a rating in excess of 10 percent from June 
12, 1970, to December 04, 2001, for a left upper arm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, and Muskogee, Oklahoma, that denied the 
benefits sought on appeal.  In February 2006 a hearing was 
held at the RO in Milwaukee, Wisconsin, before a Decision 
Review Officer.

The Board notes that in an August 2005 correspondence, and at 
the above-referenced hearing, the veteran raised the issue of 
a rating reduction from 1970 for residuals of another 
service-connected residual of his left arm gunshot wound.  
This issue is referred to the RO for further appropriate 
action.

The issue of entitlement to a rating in excess of 10 percent 
from June 12, 1970, to December 04, 2001, for the veteran's 
upper left arm scar is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's hepatitis C 
symptomatology includes daily fatigue, malaise, and anorexia, 
requiring dietary restriction or continuous medication or; 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 month 
period. The evidence does not show that the veteran has 
minimal liver damage such that dietary restriction or other 
therapeutic measures are necessitated.

2.  The veteran's gunshot wound to the left upper extremity 
with radial nerve palsy is manifested by incomplete severe 
paralysis of the musculospiral nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for the veteran's hepatitis C have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (effective prior to July 2, 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (effective since July 2, 2001).

2.  The criteria for a 40 percent disability rating, but no 
higher, for residuals of a gunshot wound to the left upper 
extremity with radial nerve palsy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8514 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Hepatitis C

The veteran essentially contends he is entitled to an 
increased rating for his hepatitis C because the current 
rating assigned does not accurately reflect the severity of 
his disability.

A rating decision of September 2002 granted service 
connection for hepatitis C and assigned a noncompensable 
evaluation.  The veteran appealed this decision.  As such, 
the veteran has appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  
In March 2004 the evaluation was increased to 10 percent, 
effective from the date of his original claim for service 
connection.

The diagnostic code that has been applied to this disability 
is DC 7354.  During the pendency of the veteran's appeal, VA 
revised the schedular criteria by which certain 
gastrointestinal disabilities are rated.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001) (effective July 2, 2001). In the 
version of the code that was effective prior to July 2, 2001, 
the next higher rating of 30 is warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures. 38 C.F.R. § 4.114, 
DC 7345 (2001).

Under the amended and current rating criteria, the next 
higher evaluation of 20 percent is warranted when there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.  Incapacitating episodes require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, DC 7345 (2007).  

The objective medical evidence does not support a higher 
evaluation under either version of diagnostic code 7345.  
Essentially, both versions contemplate symptoms such as 
fatigue and stomach or eating problems, but both additionally 
require evidence of dietary restrictions or some other 
evidence of treatment for a higher rating, and the current 
version also allows for a higher rating if there are 
incapacitating episodes.  

In January 2007 a VA examination was conducted.  The veteran 
reported that he had not had any incapacitating episodes.  He 
reported constant fatigue, but denied nausea, vomiting, and 
weight loss.  The examiner found the veteran does not suffer 
from right upper quadrant pain.  The examiner also found no 
evidence of malnutrition, and found that the veteran is "not 
treated for his hepatitis C."  In his February 2006 hearing 
before the DRO the veteran described some dietary 
restrictions, including the avoidance of spicy foods, as well 
as weight fluctuations.  However, the existence of any 
dietary restriction is not supported by the objective medical 
evidence.  Also in support of the veteran's claim are a 
number of VAMC treatment notes that include malaise and 
fatigue on the veteran's "problem list."  However, the 
record is not additionally supported by dietary restrictions 
or continuous medication, as must accompany these symptoms.  
In July 2003 treatment notes, and at an August 2002 VA 
examination  the veteran again complained of increasing 
fatigue, however as just described, this alone cannot 
constitute a basis for an increased rating.  The August 2002 
VA examiner found that the veteran had had "no complications 
of his hepatitis C chronic liver disease."  

To sum it up, there is no evidence of minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbances.  Additionally, there is no evidence 
demonstrating daily fatigue, malaise, and anorexia that 
required dietary restriction or continuous medication.  None 
of the private medical evidence addressing hepatitis 
contradicts these findings.  The objective medical evidence 
does not show dietary restrictions, incapacitating episodes, 
or treatment for hepatitis C of any kind. Given this 
evidence, an initial increased rating of 20 percent is not 
warranted for the veteran's hepatitis C under either version 
of the diagnostic code.  The Board has considered the 
application of other diagnostic codes pertaining to the 
digestive system but finds none are raised by the medical 
evidence in this case.  While the requirements of Fenderson 
have been considered, the evidence of record shows that the 
manifestations of the veteran's hepatitis C under both 
versions of the code have been consistent during the appeal 
period, and that the 10 percent evaluation currently assigned 
adequately compensates him for the level of disability caused 
by this condition.  

Residuals of Gunshot Wound to Left Upper Extremity

The veteran essentially contends he is entitled to an 
increased rating for residuals of his gunshot wound to the 
left upper extremity with radial nerve palsy because the 
current rating assigned does not accurately reflect the 
severity of his disability.

A rating decision of February 1970 originally granted service 
connection for the veteran's left arm gunshot wound, and 
assigned a temporary rating of 100 percent.  In April 1970 
the veteran was assigned a 20 percent evaluation for the 
radial radial nerve palsy.  In June 2002 the RO continued 
this rating, and the veteran appealed the decision.  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The diagnostic code that has been assigned to the veteran's 
disability is DC 8514 for impairment of the radial nerve.  
The record clearly shows the veteran is right-handed, so the 
criteria for the "minor" side under DC 8514 are for 
application.  In order to establish a rating of 40 percent on 
the minor side, incomplete "severe" paralysis must be 
shown.  The Board finds that the evidence shows this level of 
disability.

At the January 2007 VA examination the veteran reported 
having constant numbness in his left thumb and index finger, 
and reported having trouble holding and lifting objects with 
the left hand.  An EMG study conducted in October 2004 
replicated the results of a 2001 study, showing the veteran 
suffers from a "moderately severe, chronic neurologic lesion 
affecting the left radial nerve."  An August 2004 employment 
record reflects that due to the trouble with his left hand, 
he had been assigned a special mouse, a one-handed keyboard, 
voice command software, and a special keyboard tray at work 
in order to perform his duties.  In several VAMC treatment 
notes, including June 2004, the veteran complained of a drop 
wrist and decreased wrist strength due to the condition.  In 
a May 2004 VA examination, a number of failed treatments for 
the veteran's disability were documented, including a 
prescription for Neurontin, a TENS unit, and capsaicin 
ointment.  The examiner objectively observed the veteran's 
involuntary movement, to include the veteran's left thumb, 
finger, and wrist "drawing up" when the veteran reached for 
a piece of paper and picked it up.  The examiner further 
found the veteran has "significant decrease[d] sensation to 
a 10 gram monofilament along the left radial nerve 
distribution."  In a January 2004 treatment note, it was 
again documented that Gabapentin, vitamins, and the TENS unit 
did not work to treat the veteran's condition.  In August 
2003 and July 2003 the veteran complained of his left fingers 
"clawing," his left wrist pulling down close to the 
forearm, and his left elbow pulling in toward the body 
involuntarily.

Based on this evidence, the Board finds that the radial nerve 
palsy of the veteran's left arm can be characterized as 
"severe."  The next higher rating of 60 percent is not 
warranted, however.  A 60 percent rating is assigned where 
there is complete paralysis of the minor side, with drop of 
the hand and fingers, the wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; the inability to extend 
hand at the wrist, extend proximal phalanges of the fingers, 
extend the  thumb, or make lateral movement of the wrist; 
supination of the hand, weakened extension and flexion of the 
elbow, the loss of synergic motion of extensors impairing the 
hand grip seriously; total paralysis of the triceps occurring 
only as the greatest rarity.

There is no evidence the veteran has complete paralysis of 
his left arm, wrist, hand, or fingers.  The January 2007 VA 
examiner found the veteran has normal wrist flexion and 
extension, and an equal grasp in both of the veteran's hands.  
At the May 2004 VA examination the veteran had a full range 
of motion of the left elbow and wrist, the interphalangeal 
joints, and had equal hand strength.  The veteran was able to 
touch each fingertip with is thumb and sweep the palmar 
surface.  He was able to touch his fingertips to the median 
transverse fold without difficulty.  There was no thenar 
atrophy of the left hand.  At a March 2002 VA examination the 
veteran was found to have normal bilateral arm strength, 
normal elbow movement, and no thenar atrophy.  No impairment 
was noted when the veteran grasped a single sheet of paper 
with his left hand.  For these reasons, a 60 percent 
evaluation is not warranted.


Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2001 and December 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of December 2006 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession, and 
provided him with information concerning the evaluation and 
effective date that could be assigned should his increased 
rating claims be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing.  The veteran was afforded VA examinations in 
March 2002, August 2002, May 2004, and January 2007.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for hepatitis C is denied. 

Entitlement to a disability rating of 40 percent, but no 
higher, for residuals of the veteran's gunshot wound to the 
left upper extremity with radial nerve palsy is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

In a July 2004 rating decision the RO granted service 
connection for an upper left arm scar and assigned a 10 
percent evaluation.  In March 2005 the RO granted an earlier 
effective date for this evaluation , based on clear an 
unmistakable error.  In an August 2005 VA Form 21-4138 the 
veteran stated he wished to appeal the March 2005 decision 
and wanted an increased rating of 20 percent.  The Board 
construes this statement as a notice of disagreement with the 
March 2005 rating decision as to the appropriateness of the 
10 percent rating assigned from June 12, 1970, to December 
04, 2001.  The RO has not provided the veteran with a 
statement of the case (SOC) concerning this issue. Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to an 
increased rating for the veteran's upper 
left arm scar from June 12, 1970, to 
December 04, 2001.  The appellant should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues.  The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


